     Case 5:18-cv-02284-SJO-KK Document 1 Filed 10/26/18 Page 1 of 7 Page ID #:1



1    Amy L. B. Ginsburg (275805)
     Kimmel & Silverman, P.C.
2
     30 East Butler Pike
3    Ambler, PA 19002
     Telephone: 215-540-8888
4
     Facsimile: 215-540-8817
5    aginsburg@creditlaw.com
     Attorney for Plaintiff
6

7
                      UNITED STATES DISTRICT COURT
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
8
                             )                   Case No.:
9
     MARIO VELAZQUEZ,        )
10                           )                   COMPLAINT FOR DAMAGES
             Plaintiff,      )                   VIOLATION OF THE
11      v.                   )                   TELEPHONE CONSUMER
12                           )                   PROTECTION ACT, 47 U.S.C.
     CHARTER COMMUNICATIONS, )                   §227 ET. SEQ.
13                           )
14
                Defendant.   )                   JURY TRIAL DEMANDED
                             )
15                           )
16
                                     COMPLAINT
17

18         MARIO VELAZQUEZ (“Plaintiff”), by and through his attorneys,
19   KIMMEL & SILVERMAN, P.C., alleges the following against CHARTER
20
     COMMUNICATIONS (“DEFENDANT”):
21

22                                 INTRODUCTION
23
           1.    Plaintiff’s Complaint is based on the Telephone Consumer Protection
24

25
     Act, 47 U.S.C. §227.

26

27                                         -1-

28
                                   PLAINTIFF’S COMPLAINT
     Case 5:18-cv-02284-SJO-KK Document 1 Filed 10/26/18 Page 2 of 7 Page ID #:2



1                              JURISDICTION AND VENUE
2
           2.     Jurisdiction of this Court arises under 28 U.S.C. § 1331. See Mims v.
3
     Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L. Ed. 2d 881 (2012).
4

5          3.     Defendant regularly conducts business in the State of California, thus,

6    personal jurisdiction is established.
7
           4.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).
8
                                             PARTIES
9

10         5.     Plaintiff is a “person” as that term is defined by 47 U.S.C. §153(39).
11         6.     Plaintiff is a natural person residing in Chino, California 91710.
12
           7.     Defendant is a “person” as that term is defined by 47 U.S.C. §
13

14
     153(39).

15         8.     Defendant is a corporation with its principal place of business located
16
     at 400 Atlantic Street, Stamford, Connecticut 06901.
17
           9.     Defendant acted through its agents, employees, officers, members,
18

19
     directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

20   representatives, and insurers.
21
                                FACTUAL ALLEGATIONS
22
           10.    Plaintiff has a cellular telephone number that he has had for at least
23

24   two years.

25         11.    Plaintiff has only used this phone as a cellular telephone.
26

27                                             -2-

28
                                      PLAINTIFF’S COMPLAINT
     Case 5:18-cv-02284-SJO-KK Document 1 Filed 10/26/18 Page 3 of 7 Page ID #:3



1          12.    Beginning in or around August 2016 and continuing through in or
2
     about August 2017, Defendant placed repeated telephone calls to Plaintiff’s
3
     cellular telephone number.
4

5          13.   Defendant used an automatic telephone dialing system, automated

6    message and/or prerecorded voice when contacting Plaintiff.
7
           14.   Plaintiff knew that Defendant was using an automated telephone
8
     dialing system because the calls would begin with a noticeable pause prior to
9

10   connecting to a live agent.
11         15.   Defendant’s telephone calls were not made for “emergency purposes.”
12
           16.   Plaintiff told Defendant stop calling him soon after the calls began,
13

14
     and repeated this request on numerous occasions thereafter.

15         17.   Once Defendant was aware that its calls were unwanted and was told
16
     to stop, there was no lawful purpose to continue making further calls, nor was there
17
     any good faith reason to place calls.
18

19
           18.   Nevertheless, Defendant continued to place unwanted calls to Plaintiff

20   through August 2017.
21
           19.   It was frustrating, invasive and agitating for Plaintiff to receive such
22
     continuous and repeated telephone calls from Defendant on his cellular telephone.
23

24         20.    Upon information and belief, Defendant conducts business in a

25   manner which violates the TCPA.
26

27                                           -3-

28
                                     PLAINTIFF’S COMPLAINT
     Case 5:18-cv-02284-SJO-KK Document 1 Filed 10/26/18 Page 4 of 7 Page ID #:4



1

2
                               COUNT I
3             DEFENDANT VIOLATED THE TELEPHONE CONSUMER
                            PROTECTION ACT
4

5          21.    Plaintiff incorporates the forgoing paragraphs as though the same were

6    set forth at length herein.
7
           22.    Defendant initiated multiple automated telephone calls to Plaintiff’s
8
     cellular telephone number.
9

10         23.    Defendant’s initiated these automated calls to Plaintiff using an
11   automatic telephone dialing system.
12
           24.    Defendant repeatedly placed non-emergency calls to Plaintiff’s
13

14
     cellular telephone.

15         25.    Under § 227(b)(3)(A) of the TCPA, a person or entity may bring a
16
     private cause of action in an appropriate court based on a violation of the TCPA or
17
     the regulations prescribed under the TCPA to enjoin such violation.
18

19
           26.    Under § 227(b)(3)(B) of the TCPA, a person or entity may bring a

20   private cause of action in an appropriate court “to recover for actual monetary loss
21
     from such a violation, or to receive $500 in damages for each such violation
22
     whichever is greater.”
23

24

25

26

27                                          -4-

28
                                    PLAINTIFF’S COMPLAINT
     Case 5:18-cv-02284-SJO-KK Document 1 Filed 10/26/18 Page 5 of 7 Page ID #:5



1          27.    Based upon the conduct of Defendant, Plaintiff avers that the
2
     enhancement of damages provided for by the TCPA allowing for Plaintiff to
3
     recover up to $1,500 per call/violation be applied to calls placed.
4

5          28.    Defendant’s conduct violated § 227(b)(1)(A)(iii) of the TCPA by

6    placing repeated calls using an automatic telephone dialing system to Plaintiff’s
7
     cellular telephone.
8
           29.    Defendant’s calls to Plaintiff’s cellular telephone after he revoked
9

10   consent were not made with Plaintiff’s prior express consent.
11         30.    Defendant’s acts as described above were done with malicious,
12
     intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights
13

14
     under the law and with the purpose of harassing Plaintiff.

15         31.    The acts and/or omissions of Defendant were done unfairly,
16
     unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,
17
     lawful right, legal defense, legal justification or legal excuse.
18

19
           32.    As a result of the above violations of the TCPA, Plaintiff has suffered

20   the losses and damages as set forth above entitling Plaintiff to an award of
21
     statutory, actual and trebles damages.
22

23

24

25

26

27                                            -5-

28
                                      PLAINTIFF’S COMPLAINT
     Case 5:18-cv-02284-SJO-KK Document 1 Filed 10/26/18 Page 6 of 7 Page ID #:6



1                                  PRAYER FOR RELIEF
2
            WHEREFORE, Plaintiff, MARIO VELAZQUEZ, respectfully prays for a
3
     judgment as follows:
4

5                  a.     All actual damages suffered pursuant to 47 U.S.C. §

6                         227(b)(3)(A);
7
                   b.     Statutory damages of $500.00 per violative telephone call
8
                          pursuant to 47 U.S.C. § 227(b)(3)(B);
9

10                 c.     Treble damages of $1,500.00 per violative telephone call
11                        pursuant to 47 U.S.C. §227(b)(3);
12
                   d.     Injunctive relief pursuant to 47 U.S.C. § 227(b)(3); and
13

14
                   e.     Any other relief deemed appropriate by this Honorable Court.

15

16
                                DEMAND FOR JURY TRIAL
17
            PLEASE TAKE NOTICE that Plaintiff, MARIO VELAZQUEZ, demands a
18

19
     jury trial in this case.

20

21

22

23

24

25

26

27                                            -6-

28
                                     PLAINTIFF’S COMPLAINT
     Case 5:18-cv-02284-SJO-KK Document 1 Filed 10/26/18 Page 7 of 7 Page ID #:7



1

2
     Dated: October 26, 2018     RESPECTFULLY SUBMITTED,
3
                                 By: /s/ Amy L. Bennecoff Ginsburg
4
                                 Amy L. Bennecoff Ginsburg, Esq.
5                                Kimmel & Silverman, P.C.
                                 30 East Butler Pike
6                                Ambler, PA 19002
7
                                 Phone: (215) 540-8888
                                 Facsimile: (877) 788-2864
8                                Email: aginsburg@creditlaw.com
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                      -7-

28
                                PLAINTIFF’S COMPLAINT
